FILED
                              NOT FOR PUBLICATION                           JAN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JOSE JESUS CHAVEZ BERMUDEZ;                      No. 07-72131
 MARIA LEONARDA CHAVEZ
 PALACIOS,                                        Agency Nos. A075-591-268
                                                              A075-591-269
               Petitioners,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Jose Jesus Chavez Bermudez (“Chavez”) and his wife, Maria Leonarda

Chavez Palacios, natives and citizens of Mexico, petition pro se for review of an



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
order of the Board of Immigration Appeals (“BIA”) denying their motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen, Ordonez v. INS, 345 F.3d
777, 782 (9th Cir. 2003), and we dismiss in part and deny in part the petition for

review.

       We lack jurisdiction to review Chavez’s challenge to the BIA’s September

14, 2007 decision. See 8 U.S.C. § 1252(b)(1) (petition for review must be filed not

later than 30 days after the date of the final order of removal).

       To the extent that Chavez’s pro se brief challenges the BIA’s April 30, 2007

decision, the BIA did not abuse its discretion in denying the October 3, 2006

motion to reopen because Chavez failed to present evidence to support any of his

contentions. See 8 C.F.R. § 1003.2(c)(1) (providing that a motion to reopen “shall

be supported by affidavits or other evidentiary material”).

       Chavez’s contention that the BIA violated due process by disregarding his

evidence of hardship is not supported by the record and does not amount to a

colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930

(9th Cir. 2005) (“[T]raditional abuse of discretion challenges recast as alleged due

process violations do not constitute colorable constitutional claims that would

invoke our jurisdiction.”).


AR/Research                                2                                    07-72131
       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




AR/Research                      3                          07-72131